Title: John Adams to Thomas Jefferson, 16 Jul. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              London

              July 16. 1786
            
          

          last night Mr Randal arrived with yours
            of the 9th. If the Prussian Treaty arrives to You, I think
            you will do well to Send Mr Short with it to the Hague and
            Exchange it with Thulemeier, and get it printed in a Pamphlet Sending a Sufficient
            Number to you and to me. if it comes to me and you approve, I will Send Some
              one or go myself.
          The Chevr. De Pinto’s Courier
            unfortunately missed a Packet by one Day, which obliged him to wait a month at Falmouth
            for another. The Chevr. was greatly chagrined at the Delay.
            He is much obliged for your Notes, and I Should be more so for another Copy, having Sent
            mine to my Brother Cranch, who writes me that your Argument in favour of American
            Genius, would have been much Strengthened, if a Jefferson had been Added to a
            Washington, a Franklin and a Rittenhouse. I wrote you lately that the Queen of Portugal
            had ordered her Fleet cruising in the Streights to protect all Vessells belonging to
            American Citizens equally with those of her own Subjects against the Algerines.
          Boylstons Vessell Arrived in Boston, with Sugars, and he expects
            another Vessell hourly; with which he will go again to France.—He desires me, to express
            his Obligations to you and the Marquis, for your former Assistance. Coffin Jones has
            Sent a Vessell to L’orient, with another Cargo of Oil. The French Government would do
            well to encourage that Trade. if they do not, it will go elsewhere. it is in vain for
            French or English to think, that Sperm Cæti Oil cannot find a Market but in their
            Territories. it may find a Market in every City that has dark nights, if any one will do
            as Boylston did, go and shew the People its qualities by Samples & Experiments.
              neither The Trade of America in Oil and in any Thing else will labour no
            longer, than public Paper is to be sold under Par. while a Bit of Paper can be bought
            for five shillings that is worth twenty, all Capitals will be employed in that Trade,
            for it is certain there is no other that will yield four hundred Per Cent Profit, clear
            of Charges and Risques. as soon as this lucrative Commerce shall cease We shall see
            American Capitals employed in sending all where it will find a Market that is all over
            Europe if France does not wisely monopolise it as she may, if she will.
          inclosed is an oration of Dr Rush.
          I am my dear sir, your most / obedient
          
            
              John Adams
            
          
        